Exhibit 10.01



 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) made as of September 29,
2008 by and among the investors listed on Schedule 1 to this Agreement
(collectively, the “Investors,” and each, individually, a “Investor”), Platinum
Advisors LLC, a limited liability company, as agent for the Investors (the
“Agent”) and NaturalNano, Inc., a Nevada corporation with its chief executive
office, principal place of business and mailing address at 15 Schoen Place,
Pittsford, New York 14534-2025 (“NaturalNano” or the “Company”), and NaturalNano
Research, Inc., a Delaware corporation (“NN Research” and, jointly and severally
with NaturalNano, the “Borrower”). The obligations of NaturalNano and NN
Research shall be joint and several, notwithstanding which of the Borrowers
receives the proceeds of any Advances (as defined below) hereunder

 

Section 1.

Definitions. As used herein:

1.1.      Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
in the United States and all financial data submitted pursuant to this Agreement
shall be prepared in accordance with such principles.

 

1.2.      Additional Definitions. Unless otherwise specifically defined herein,
all terms used in this Agreement and in all documents referred to herein and
which have been defined in Articles 1, 2 or 9 of the Uniform Commercial Code,
shall be interpreted and construed in light of the sections, the definitions,
the “official comment,” and the definitional and substantive cross-references of
the Uniform Commercial Code.

 

1.3.      Advances means, collectively, the Initial Advance and any Subsequent
Advance made pursuant to Section 2 hereof.

 

1.4.      Affiliate means, with respect to any Person (the subject Person), a
Person: (a) which directly or indirectly Controls, or is Controlled by, or is
under common Control with, the subject Person; (2) which directly or indirectly
beneficially owns or holds a majority of the outstanding shares of any class of
voting stock of the subject Person; or (3) a majority of the outstanding shares
of any class of the voting stock of which is directly or indirectly beneficially
owned or held by the subject Person.

 

1.5.      Agreement means this Loan and Security Agreement, as the same may
hereafter be supplemented, modified or amended.

 

1.6.      Business Day means with respect to any date that is specified in this
Agreement, a day other than a Saturday or Sunday or other day on which
commercial banks in the City of New York are required or permitted to be closed
during all or part of normal banking hours. Any payment which is due on a date
which is not a Business Day shall be payable on the next day which is a Business
Day.

 

1

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

1.7.      Closing Date means a date on which the Borrower issues the Notes and
receives the proceeds from the sale thereof pursuant to an Advance hereunder.

 

1.8.      Certificates of Designations means the certificates of designations of
rights, preferences, designations, qualifications and limitations of the Series
B Preferred Stock, par value $0.001 per share, of the Company, and the Series C
Preferred Stock, par value $0.001 per share, of the Company, collectively, and
shall be in substantially the forms attached hereto.

 

 

1.9.

The Commission means the United States Securities and Exchange Commission.

 

1.10.    Common Stock means shares of the NaturalNano’s common stock, par value
$.001 per share.

 

1.11.    Control means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

 

1.12.    Disclosure Schedule shall have the meaning set forth in the
introductory paragraph of Section 4 of this Agreement.

 

 

1.13.

The Exchange Act means the Securities Exchange Act of 1934, as amended.

 

1.14.    Exempt Issuance means the issuance of (a) shares of Common Stock or
options to employees, officers, directors of and consultants (other than
consultants whose services relate to the raising of funds) the Borrower pursuant
to the Option Plans and meeting the conditions provided in Section 6.10 of this
Agreement, (b) securities upon the exercise or conversion of the Securities
issued hereunder, in payment of principal or interest on the Notes, (c) any
other options, warrants or convertible securities which are outstanding on the
Closing Date after completion of the Closing and set forth in Schedule 4.3.1 to
the Disclosure Schedule, (d) securities issued pursuant to acquisition,
licensing agreements, or other strategic transactions, provided any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company (including, without limitation, a company engaged primarily
in research and development) in a business which NaturalNano’s board of
directors believes is beneficial to the Borrower and in which the Borrower
receives benefits in addition to the investment of funds, but shall not include
a transaction in which NaturalNano is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities. For purposes of the parenthetical clause in clause (a), an
investor relations firm that is not involved in fund raising is not deemed to be
consultant whose services are related to the raising of funds.

 

1.15.    Existing Notes means the 8% Senior Secured Promissory Notes issued to
the Investors and the Agent on or about March 6, 2007 and August 4, 2008 in the
aggregate principal amount of $3,517,500.

 

1.16.    Governmental Entity means a court, arbitral tribunal, administrative
agency or commission or other governmental or other regulatory authority or
agency.

 

2

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

 

1.17.

Initial Closing Datemeans September 29, 2008.

 

1.18.    Knowledge means the actual knowledge of any officer or director of
Borrower or such knowledge which the chief executive officer, chief financial
officer and chief technical officer would have in the diligent conduct of the
Borrower’s business.

 

1.19.    Material Adverse Change means any adverse change in the business,
operations, properties, including Patents, Trademarks and other intellectual
property rights, or financial condition or prospects of Borrower.

 

1.20.    Material Adverse Effect means any adverse effect on the business,
operations, properties, including Patents, Trademarks and other intellectual
property rights, or financial condition or prospects of Borrower that is
material and adverse to Borrower and its subsidiaries and affiliates, taken as a
whole and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of Borrower to perform any of
its material obligations under this Agreement, the Note or the Transaction
Documents or to perform its obligations under any other material agreement to
which Borrower is a party.

 

1.21.    Notes mean, collectively, the Borrower’s 8% Senior Secured Convertible
Notes as defined in Section 2 of this Agreement issued pursuant to each Advance.
The Notes shall be in substantially the form of Exhibit A to this Agreement, or,
in the case of any funding occurring after the Initial Funding, in such form or
forms as may be agreed to by the Company and the Requisite Investors.

 

1.22.    Obligations mean all loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Borrower to the Investors and/or the Agent of
every kind and description (whether or not evidenced by any note or other
instrument and whether or not for the payment of money), direct or in-direct,
absolute or contingent, due or to become due, now existing or hereafter arising,
whether or not such obligations are related to the transaction described in this
Agreement and the Transaction Documents, by class, or kind, or whether or not
contemplated by the parties at the time of the granting of this security
interest, including without limitation, all interest, fees, charges, expenses
and attorneys’ fees chargeable to the Borrower or incurred by the Investors or
the Agent in connection with the Notes and the transactions contemplated by the
Transaction Documents or otherwise.

 

1.23.    Patents mean all of the Borrower’s right, title and interest, present
and future, in and to (a) all letters patent of the United States or any other
country, all right, title and interest therein and thereto, and all
registrations and recordings thereof, including without limitation applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States and State thereof or any
other country or any political subdivision thereof, all whether now owned or
hereafter acquired by the Borrower; and (b) all reissues, continuations,
continuations-in-part or extensions thereof and all licenses thereof; and all
proceeds of the foregoing and all proceeds of any insurance on the foregoing.

 

3

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

1.24.    Person means an individual, partnership, corporation, business trust,
joint stock Borrower, trust, unincorporated association, joint venture,
governmental authority, limited liability Borrower, or other entity of whatever
nature.

 

1.25.    Pledge Agreement means the agreement, dated March 6, 2007, among the
Investors, the Agent and NaturalNano pursuant to which NaturalNano pledged the
stock of NN Research.

 

1.26.    Preferred Shares means the shares of Series B Preferred Stock, par
value $0.001 per share of the Company, and the Series C Preferred Stock, par
value $0.001 per share, issued to the Investors pursuant to Section 2.4 hereof,
each of which shall be convertible into 160 shares of Common Stock of the
Company.

 

1.27.    Pro Rata Portionmeans, with respect to Platinum Long Term Growth IV,
LLC, 85%, and with respect to Longview Special Financing, Inc., 15%.

 

1.28.    Requisite Investors means holders of Notes representing, in the
aggregate, a majority of then-outstanding principal amount of the Notes.

 

 

1.29.

The Securities Act means the Securities Act of 1933, as amended.

 

1.30.    Subsidiary means any Person which is either (a) controlled by the
Borrower or (b) in which the Borrower and its other Subsidiaries own at least
40% of the equity or have at least 40% of the voting power.

 

1.31.    Supplemental Agreements mean any and all agreements, instruments,
documents, security agreements, mortgages, financing statements, and supplements
thereto granting or intending to grant to the Investor any lien, security
interest, pledge, assignment or indemnification to secure the Obligations, or
entered into between the Borrower in favor of, or with, and the Investor, at any
time, for any purpose including, without limitation, this Agreement and the
Note.

 

 

1.32.

Securities means the Notes and Preferred Shares.

 

1.33.    Trademarks mean all of the Borrower’s right, title and interest,
present and future, in and to (a) all trademarks, trade names, trade styles,
service marks, prints and labels on which said trademarks, trade names, trade
styles and service marks have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
right, title and interest therein and thereto, and all registrations and
recordings thereof, including without limitation applications, registrations and
recordings in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof, or any other country
or any political subdivision thereof, all whether now owned or hereafter
acquired by the Borrower; (b) all reissues, ex-tensions or renewals thereof and
all licenses thereof; and (c) the goodwill of the business symbolized by each of
the Trademarks, and all customer lists and other records of the Borrower
relating to the distribution of products bearing

 

4

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

the Trademarks; and all proceeds of the foregoing and all proceeds of any
insurance on the foregoing.

 

1.34.    Transaction Documents means this Agreement, the Securities, the
Certificates of Designations, the Pledge Agreement and the other Supplemental
Agreements, the UCC-1 financing statements, the collateral assignment of Patents
and Trademarks or other instrument relating to the perfection of a security
interest in Patents and Trademarks, and all other instruments, documents,
certificates and agreements executed in connection with the transactions
contemplated by this Agreement. The term “Transaction Documents” means and
includes all Original Transaction Documents (other than the Warrants described
in Section 2.4 hereof and the Registration Rights Agreement (as defined in the
Original Transaction Documents)) and the Existing Security Documents (each as
defined below).

 

 

Section 2.

Issuance Of Securities.

   

2.1       Initial Advance. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with applicable law, the Borrower
agrees to sell to the Investors, and the Investors, severally but not jointly,
agree to purchase from the Borrower, on the Initial Closing Date, Notes in the
aggregate principal amount of $220,000 (the “Initial Advance”).

 

2.2       Committed Subsequent Advances. In addition to any advances described
in Section 2.5 hereto, upon the terms and subject to the conditions set forth in
this Agreement, and in accordance with applicable law, the Borrower agrees to
sell to the Investors, and the Investors, severally but not jointly, agree to
purchase from the Borrower, additional Notes in the aggregate principal amount
of up to $400,000 (the “Subsequent Advances”), as set forth in more detail
below. In connection with, and as a condition to any Subsequent Advance, the
Borrower shall issue to the Investors Notes in the aggregate principal amount of
the applicable Subsequent Advances, in substantially the form attached hereto as
Exhibit A. Notwithstanding the date of any such Subsequent Advance, the maturity
date of the Notes issued in connection therewith shall be January 31, 2010.

 

 

2.2.1

On or prior to October 18, 2008, the Company may request in writing the
Subsequent Advance in the aggregate principal amount of $200,000, which shall be
funded, subject to the terms and conditions set forth herein, on or after
October 20, 2008 and on or before October 24, 2008 (the “Second Advance”).

 

 

2.2.2

On or prior to November 15, 2008, the Company may request in writing a
Subsequent Advance in the aggregate principal amount of $200,000, which shall be
funded, subject to the terms and conditions set forth herein, on or after
November 17, 2008 and on or before November 21, 2008 (the “Third Advance”).

 

2.3       Funding of Advances. The Investors shall fund the applicable purchase
price for the Notes issued in connection with each Advance by the dates set
forth above in Section 2.2. Each Purchaser’s obligation to fund an Advance and
purchase Notes on the Initial Advance or

 

5

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

any Subsequent Advance shall be limited to its Pro Rata Portion of such Advance;
provided, that, Platinum’s Pro Rata portion with respect to the Initial Advance
shall be approximately 86.36% and Longview’s Pro Rata Portion shall be
approximately 13.64%, so that the Note received by Platinum on the Initial
Closing shall be in the amount of $190,000 and the Note received by Longview of
the Initial Closing shall be $30,000 (it being understood that Platinum is
permitted to withhold $20,000 of the purchase price of such Note as payment of
legal fees incurred in connection with the preparation of this Agreement as set
forth herein). The date of funding of each Advance is referred to herein as a
“Closing Date” and the consummation of such Advance is referred to herein as a
“Closing”. Each Advance shall be subject to the conditions to Closing applicable
to such Advance as set forth in Section 9 hereto.

 

 

2.4

Delivery of Securities; Exchange of Warrants.

 

 

2.4.1

On each Closing, Borrower shall cause the applicable Notes to be issued to the
Investors in exchange for the purchase price therefor.

 

 

2.4.2

On or prior to October 10, 2008, the Investors shall surrender to the Borrower
for cancellation the Common Stock purchase warrants identified on Schedule 2.4
hereto if the Company has complied with its obligations under this Section 2.4.2
and no other Event of Default shall have occurred and be continuing. In exchange
for such cancellation, the Borrower shall issue to the Investors, on or prior to
October 10, 2008, an aggregate of 5,000,000 Preferred Shares, consisting of
750,000 shares of Series B Preferred Stock, to be issued to Longview, and
4,250,000 shares of Series C Preferred Stock, to be issued to Platinum. The
Company shall, (i) on or prior to October 6, 2008, withdraw the certificate of
designations of rights, preferences, designations, qualifications and
limitations of the Series A Preferred Stock of the Company (if previously filed
by the Company), (ii) amend its bylaws so as to permit the voting rights granted
to the director subject to appointment by the holders of the Series C Preferred
Stock, which shall be in form and substance satisfactory Platinum in its sole
discretion and (iii) provide such closing documents, including legal opinions,
as Platinum may require, all of which shall be in form and substance
satisfactory to Platinum in its sole discretion. Notwithstanding anything
contained in the Transaction Documents to the contrary, (i) failure to comply
with any of the provisions of this Section 2.4.2 shall, absent waiver by the
Requisite Investors, be deemed an immediate Event of Default under the Notes and
the Existing Notes, not subject to any cure period, and permit immediate
acceleration of the Notes and the Existing Notes at the election of the
Requisite Investors and (ii) for purposes of the Borrowers representations and
covenants hereunder, the date of issuance of the Preferred Shares shall be
deemed a “Closing” hereunder.

 

2.5       Additional Advances. In addition to Advances described in Sections 2.1
and 2.2 hereof, the Investors and the Borrowers agree to endeavor in good faith
to establish terms and conditions for subsequent fundings on or prior to July
30, 2009 in an additional aggregate

 

6

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

principal amount not to exceed $1,710,000. Such funding may be conditioned upon
the Borrower’s achieving certain performance “milestones,” and such funding may
be conditioned upon such other factors as the Investors may in their reasonable
discretion determine, including the financial and operational performance of the
Borrowers, the compliance by the Borrowers with the terms of the Transaction
Documents, the prospects of the Borrowers and their products and the state of
the Borrower’s industry. Notwithstanding the above, it is understood and agreed
that the Investors are not committed to extend any such additional advances. The
Borrower covenants not to provide any material non-public information to the
Investors (whether as part of the negotiations of any subsequent advance
pursuant to this Section 2.5 or otherwise) unless prior thereto the Investors
shall have executed a written agreement regarding the confidentiality and use of
such information.

 

Section 3.

Collateral And Security Interest.

3.1       Confirmation of Security Interests. The Borrower acknowledges that it
has previously entered into a Loan and Security Agreement, dated on or about
March 7, 2007 (the “Original Loan Agreement”), with the Agent and the Investors,
pursuant to which it issued to the Agent and the Investors the securities
identified therein. As security for its obligations under the Original Loan
Agreement and the Transaction Documents (as defined in the Original Loan
Agreement), the Borrower granted a security interest to the Agent and the
Investors in substantially all of its assets and entered into the Pledge
Agreement, the Patent Security Agreement, dated as of March 6, 2007, among the
Borrower, the Agent and the Investors and certain other agreements (including
the Original Loan Agreement, the “Existing Security Documents”). The Borrower
acknowledges and agrees that (i) the Original Loan Agreement remains and shall
remain in full force and effect, (ii) the term “Obligations,” as defined in the
Original Loan Agreement, shall include all Obligations (as defined herein) and
(iii) the Existing Security Documents (including the Original Loan Agreement),
the collateral pledged, conveyed and assigned thereunder, and any general
intangibles (as defined under the Uniform Commercial Code of the State of New
York) of the Borrower shall all secure the Borrower’s obligations under the
Original Loan Agreement, the Existing Notes and the Obligations of the Borrowers
hereunder. Without limiting the generality of the foregoing, each Borrower has
granted, and hereby grants, the Agent and the Investors a security interest in
all collateral identified in the Existing Security Documents. Further, it is
understood and agreed that the Original Loan Agreement and the Transaction
Documents identified therein (including the Existing Security Documents, the
“Original Transaction Documents”) shall survive the repayment of the Existing
Notes and remain in full force and effect so long as any Obligations exist
hereunder or the Investors have any obligation, contingent or otherwise, to fund
Advances. The Borrower hereby ratifies and confirms its obligations under the
Original Loan Agreement, the Existing Notes and the Original Transaction
Documents. Without limiting the generality of the foregoing. except as set forth
on Schedule 3.1 hereto, the representations and warranties of the Borrower set
forth in Article 3 of the Existing Loan Agreement remain true, complete and
correct as of the date hereof.

 

3.2       Concerning the Agent. The Investors hereby acknowledge and appoint the
Agent to act on their behalf hereunder as provided in the Original Loan
Agreement, and that, in so acting, the Agent is acting on behalf of the
Investors. The Agent shall incur no liability to the

 

7

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

Investors for any action taken or any omission to take any action unless such
action or failure of action resulted from the Agent’s gross negligence or
willful conduct.

 

Section 4.       REPRESENTATIONS, WARRANTIES AND GENERAL COVENANTS. The Borrower
hereby represents and warrants to the Investors (which representations and
warranties will survive the delivery of the Securities and this Agreement shall
be deemed to be continuing until the Notes and Preferred Shares are fully paid
or converted (as applicable) and the Investors have no obligation to extend
funds hereunder) that, except as set forth in a disclosure schedule separately
provided to the Investors on the Initial Closing Date (the “Disclosure
Schedule”) as of the date hereof and as of each Closing hereunder:

 

 

4.1.

Organization and Qualification. Each of NaturalNano and NN Research:

 

4.1.1.               Is and will continue to be duly organized and validly
existing and in good standing under the laws of its state of organization.

 

4.1.2.               Is qualified and in good standing to do business in all
other jurisdictions in which the property owned, leased or operated by it or the
nature of the business conducted by it makes such qualification necessary,
except where such failure will not have a Material Adverse Effect.

 

4.1.3.               Has the power to execute and deliver this Agreement, the
Securities, the other Supplemental Agreements and to borrow hereunder.

 

4.1.4.               Has all requisite permits, authorizations, franchise
agreements and licenses, without unusual restrictions or limitations, to own,
operate and lease its properties and to conduct the business in which it is
presently engaged, all of which are in full force and effect.

 

4.2.      No Legal Bar. All corporate and other action necessary for the
Borrower to execute, deliver and perform in accordance with the terms of this
Agreement and the other Transaction Documents has been taken (or, (i) in the
case of the Company’s obligations to reserve shares of Common Stock pursuant to
the Transaction Documents, will be taken upon the filing of the Third Amended
and Restated Articles of Incorporation and (ii) will be taken by October 6,
2008, upon filing of the Certificates of Designations), and this Agreement
constitutes, and the other Transaction Documents to which the Borrower is a
party, is or will, when executed and delivered, constitute the valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms. No shareholder or other consent or approval is required in connection
with the execution and delivery of the Transaction Documents and the filing of
each Certificate of Designations with the Secretary of State of the State of
Nevada. The execution and delivery of this Agreement and compliance by the
Borrower with any of the terms and provisions hereof or of the Notes or any
other Transaction Documents will not, on each Closing Date and thereafter as
long as the Notes remain unpaid or unconverted and any portion of the Preferred
Shares remains unconverted, violate any provision of any existing law or
regulation or any writ or decree of any court or governmental instrumentality,
or any agreement or instrument to which the Borrower is a party or which is
binding upon it or its assets, and will

 

8

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

not result in the creation or imposition of any lien, security interest, charge
or encumbrance of any nature whatsoever upon or in any of its assets, except as
contemplated by this Agreement; and no consent of any other party, and no
consent, license approval or authorization of or registration or declaration
with any governmental bureau or agency, is required in connection with the
execution, delivery, performance, validity and enforceability of this Agreement,
the Note, the Certificates of Designations or any of the other Transaction
Documents.

 

 

4.3.

Capitalization.

 

4.3.1.               The authorized and outstanding capital stock of NaturalNano
as of the date of this Agreement and as adjusted to reflect issuances pursuant
to or contemplated by this Agreement is set forth in Schedule 4.3.1 to the
Disclosure Schedule. Schedule 4.3.1 contains all shares and derivatives
currently and potentially outstanding. The Borrower hereby represents that any
and all shares and current potentially dilutive events have been included in
Schedule 4.3.1, including employment agreements, acquisition, consulting
agreements, debts, payments, financing or business relationships that could be
paid in equity, derivatives or resulting in additional equity issuances.

 

4.3.2.               All outstanding shares of capital stock have been duly
authorized and are validly issued, and are fully paid and non-assessable and
free from preemptive rights. All shares of capital stock described above to be
issued have been duly authorized and when issued, will be validly issued, fully
paid and non-assessable and free from preemptive rights.

 

4.3.3.               Except for the issuance of Common Stock upon conversion of
the Notes and Preferred Shares or as set forth in Schedule 4.3.1 to the
Disclosure Schedule as of the date hereof and as of the Closing Date, there are
not now outstanding options, warrants, rights to subscribe for, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, shares of any class of capital stock of
the Borrower, or agreements, understandings or arrangements to which the
Borrower is a party, or by which the Borrower is or may be bound, to issue
additional shares of its capital stock or options, warrants, scrip or rights to
subscribe for, calls or commitment of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, any shares of any
class of its capital stock. The Borrower agrees to inform the Investors in
writing of any additional options, warrants, rights or convertible securities
granted prior to the Initial Closing Date or which, prior to the Initial Closing
Date, the Borrower agrees to issue.

 

4.3.4.               The Borrower on each Closing Date (i) will have full right,
power, and authority to sell, assign, transfer, and deliver, by reason of record
and beneficial ownership, to the Investors, the Notes and Preferred Shares, free
and clear of all liens, charges, claims, options, pledges, restrictions, and
encumbrances whatsoever; and (ii) upon conversion of the Notes or conversion of
the Preferred Shares, the Investors will acquire title to such underlying shares
of Common Stock, free and clear of all liens, charges, claims, options, pledges,
restrictions, and encumbrances whatsoever except for any of the foregoing which
results from actions or omissions on the part of the Investor.

 

9

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

4.3.5.               The capital stock of NN Research consists of 300,000,000
authorized shares of common stock, par value $.01 per share, of which 10,000,000
shares are issued and outstanding and owned by NaturalNano, free and clear of
any lien, option, security interest, purchase right or other encumbrance. Except
as contemplated by this Agreement, the Notes, the Preferred Shares and the
Supplemental Agreements and except as set forth in Schedule 4.3.1 to the
Disclosure Schedule, the Borrower does not have any agreements or understandings
pertaining to the purchase or sale of its equity.

 

4.3.6.               Except as set forth in Schedule 4.3.6, Borrower does not
have any Subsidiary and there is no Person in which Borrower has an equity
interest or to which Borrower has advanced money, whether or not represented by
a note, or directly or indirectly guaranteed obligations or provided security
for the obligations of such Person.

 

4.3.7.               The Borrower’s executive officers and directors understand
the nature of the Securities being sold hereby and recognize that the issuance
of the Securities will have a potential dilutive effect on the equity holdings
of other holders of the Borrower’s equity or rights to receive equity of the
Borrower. The board of directors of the Borrower has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Borrower. The Borrower specifically acknowledges that its
obligation to issue the shares of Common Stock upon conversion of the Notes and
the Preferred Shares is binding upon the Borrower and enforceable regardless of
the dilution such issuance may have on the ownership interests of other
stockholders of the Borrower or parties entitled to receive equity of the
Borrower.

 

 

4.4.

Financial Statements; SEC Documents.

 

4.4.1.               Borrower has delivered to the Investors its audited
consolidated balance sheet at December 31, 2007 and its audited consolidated
statements of operations for the year ended December 31, 2007, statement of
stockholders’ equity for the year ended December 31, 2007, and statements of
cash flows for the year ended December 31, 2007, together with notes to the
financial statements, and its unaudited consolidated condensed balance sheet at
June 30, 2008, consolidated statements of operations for the six months ended
June 30, 2008, statements of stockholders’ equity for the period from December
22, 2004 through June 30, 2008, and statements of cash flows for the six months
ended June 30, 2008 and 2007 and the period from December 22, 2004 through June
30, 2008 together with notes to financial statements. The audited financial
statements were audited by, and the unaudited financial statements were
reviewed, but not audited, by Goldstein Golub Kessler LLP, registered
independent accounting firm. Goldstein Golub Kessler LLP is independent within
the rules and regulations of the Commission. The financial statements present
and reflect, in accordance with generally accepted accounting principles,
consistently applied, the Borrower’s financial position on the balance sheet
date and the results of its operations, changes in stockholders’ equity and cash
flows for the periods covered in accordance with generally accepted accounting
principles consistently applied; provided, however, that the financial
statements for the interim period were prepared in accordance with the rules and
regulations of the

 

10

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

Commission applicable to quarterly reports on Form 10-Q. The books and records
of the Borrower have been, and are being, maintained in all material respects in
accordance with generally accepted accounting principles consistently applied
and any other applicable legal and accounting requirements and reflect only
actual transaction. The Borrower has no liabilities or obligations which are
material, individually or in the aggregate, which are not disclosed in the
financial statements, other than those incurred in the ordinary course of the
Borrower’s businesses since June 30, 2008, and which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

4.4.2.               As of the date of the financial information submitted,
there were no material unrealized or anticipated losses from any unfavorable
commitments of the Borrower; and there has been no material adverse change in
the business or assets or in the condition, financial or otherwise, of the
Borrower from that set forth in said financial statements.

 

 

4.4.3.

The Borrower has provided the Investors with a copy of:

 

(a)       Each letter of comment received from the Commission since December 22,
2004.

 

 

(b)

Each letter responding to the comments of the Commission.

 

(c)       Each so-called management letter from the Borrower’s independent
registered accounting firm which sets forth any comments on the Borrower’s
financial statement, financial controls or other financial procedures or the
Borrower’s books and records, or, if no such letter has been issued, a letter
from the independent registered accounting firm to that effect.

 

 

(d)

Any response to any management letter.

 

4.4.4.               The Common Stock is traded on the OTC Bulletin Board, and
is eligible for transfer pursuant to the Depository Trust Company Automated
Securities Transfer Program (the “DTC Program”). The name, address, telephone
number, fax number, contact person and e-mail address of the NaturalNano’s
transfer agent are set forth on Schedule 4.4.4 to the Disclosure Schedule. The
Borrower has not taken any action which is likely to cause the Common Stock to
be delisted from trading on the OTC Bulletin Board or to lose its eligibility
for transfer pursuant to the DTC Program, and the Borrower does not know of any
event which is likely to result in such delisting or ineligibility.

 

4.4.5.               The Borrower has responded to all comments from the
Commission relating to any filing made by the Borrower pursuant to the
Securities Act or the Exchange Act.

 

11

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

4.4.6.               All of the Borrower’s filings with the Commission pursuant
to the Exchange Act comply as to form with the requirements of the Exchange Act
and the information contained therein does not contain a material misstatement
of fact or the omission of a fact necessary to make the information presented
not misleading.

 

 

4.5.

Title, Liens and Encumbrances.

 

4.5.1.               The Borrower has good and marketable title, and the right
to grant a security interest in, to all Collateral (as defined in the Original
Loan Agreement), and none of the Collateral is subject to any pledge, lease,
trust, bailment, lien, security interest, encumbrance, charge or title retention
or other security agreement or arrangement of any character whatsoever other
than as permitted in the Original Loan Agreement and the Transaction Documents.

 

4.5.2.               The security interest granted by this Agreement and the
Original Loan Agreement constitutes a valid, binding and enforceable first
priority security interest on the Collateral, except as enforceability may be
affected by bankruptcy, insolvency and other laws of general applications
affecting the enforcement of creditors’ rights, and secure all Obligations of
each Borrower to the Agent and the Investors.

 

4.6.      No Material Litigation. There is no litigation or administrative
proceeding of or before any Government Entity is pending or, to the Knowledge of
the Borrower, threatened against the Borrower or any of its property which, if
adversely determined based on the claims made against the Borrower, would have a
Material Adverse Effect.

 

4.7.      No Default. The Borrower is not, on the date hereof, in default with
respect to the payment or performance of any of its obligations or in the
performance of any covenants or conditions to be performed by it pursuant to the
terms and provisions of any indenture, agreement or instrument to which it is a
party or by which it may be bound and the Borrower has received no notice of
default thereunder other than defaults pursuant to the Existing Notes and
Existing Loan Agreement set forth on Schedule 4.7 hereto.

 

4.8.      Compliance with Laws. The Borrower has complied in all material
respects with and will continue to comply with all applicable statutes and
regulations of the United States of America, and all states, counties,
municipalities and agencies of any thereof with respect to (a) any restrictions,
specifications or other requirements pertaining to products or technology which
the Borrower develops, manufactures or sells, or to the services it performs;
(b) the conduct of its business operations; (c) the use, maintenance and
operation of the real and personal properties owned or leased by it in the
operation of its business, including compliance with all application zoning and
environmental laws and regulations; and (d) the issued and outstanding capital
stock of the Borrower and the disclosure of material facts and information to
its stockholders.

 

4.9.      No Secondary Liabilities. There are no outstanding contracts or
agreements of guaranty or suretyship made by the Borrower, or to which it is a
party, or to which the Borrower or any of the Borrower’s assets are subject.

 

12

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

4.10.    Taxes. The Borrower has filed or caused to be filed or obtained
extensions for the filing of, and will continue to file and cause to be filed,
all federal, state and local tax returns required by law to be filed, and has
paid and will continue to pay all taxes shown to be due and payable on said
returns or on any assessment made against it, except if being contested in good
faith and adequate provision has been made therefor on its books of account. No
claims are being asserted with respect to such taxes which are not reflected in
the financial statements which have been furnished by the Borrower to the
Investors.

 

 

4.11.

Intellectual Property Rights.

 

4.11.1.             Schedule 4.11 to the Disclosure Schedule sets forth a true
and complete list of any existing Patents and patent applications, Trademark
registrations and applications, service mark registrations and applications,
computer software (other than off-the-shelf software for which the Borrower has
the required number of use licenses), copyright registrations and applications,
material unregistered trademarks, service marks, and copyrights, and internet
domain names used or held for use in connection with the Borrower’s business,
together with all licenses related to the foregoing, whether the Borrower is the
licensee or licensor thereunder.

 

4.11.2.             The Borrower is the sole and exclusive owner or valid
licensee of all Patents, Trademarks and other intellectual property which is
shown on said Schedule 4.11 to be owned by it, free and clear of all
encumbrances other than the rights of licensees under license agreements which
are set forth on said Schedule 4.11, and, with respect to licensed intellectual
property, encumbrances incurred by Persons other than the Borrower. The Borrower
is the licensee under a valid and enforceable license agreement with respect to
all intellectual property shown on Schedule 4.11 as being licensed by the
Borrower. Neither the execution of this Agreement nor the enforcement of any
rights which the Investors or the Agent may have under this Agreement and the
other Transaction Documents breaches or would result in a breach of the license
agreement or would give the licensor any right to terminate or otherwise modify
the terms of the license agreements. The Borrower shall, within 10 days of the
date hereof, deliver to the Agent a Supplement to Patent Security Agreement as
required pursuant to the Original Security Documents to evidence and perfect the
grant of a security interests in any Patents and Trademarks not listed on the
Schedule A to the Patent Security Agreement, dated March 6, 2007, between the
Borrower and the Agent.

 

4.11.3.             All patents, registrations and applications for intellectual
property that are owned by the Borrower and listed in Schedule 4.11 (a) are, to
the Knowledge of the Borrower, valid, subsisting, in proper form and, to the
Knowledge of Borrower, have been duly maintained, including the submission of
all necessary filings and fees in accordance with the legal and administrative
requirements of the appropriate jurisdictions and (b) except as disclosed on the
Schedule 4.11, have not lapsed, expired or been abandoned, and no patent,
registration or application therefor is the subject of any opposition,
interference, cancellation proceeding or other legal or governmental proceeding
before any Governmental Entity in any jurisdiction. The Borrower has no

 

13

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

Knowledge of any facts that would make any intellectual property invalid or
unenforceable.

 

4.11.4.             To the Knowledge of the Borrower, all Patents that are
licensed by the Borrower are valid and subsisting.

 

4.11.5.             To the Borrower’s Knowledge, the Borrower owns or has the
valid right to use all of the intellectual property used by it or held for use
by it in connection with its business. To the Knowledge of the Borrower, there
are no conflicts with or infringements of any of the Borrower’s intellectual
property by any third party. To the Knowledge of the Borrower, the conduct of
the Borrower’s businesses the Borrower as currently conducted does not conflict
with or infringe in any way on any proprietary right of any third party.

 

4.11.6.             Except as set forth on Schedule 4.11, there is no claim,
suit, action or proceeding pending or, to the Knowledge of the Borrower,
threatened against the Borrower (i) alleging any such conflict or infringement
with any third party’s proprietary rights or (ii) challenging the ownership,
use, validity or enforceability of the intellectual property used by the
Borrower in its business.

 

4.11.7.             All consents, filings, and authorizations by or with
Governmental Entities or third parties, if any, necessary with respect to the
consummation of the transactions contemplated by this Agreement, as they may
affect the Borrower’s intellectual property, have been obtained.

 

4.11.8.             The Borrower has not entered into any consent,
indemnification, forbearance to sue, settlement agreement or cross-licensing
arrangement with any Person relating to the Borrower’s intellectual property or,
to the Knowledge of the Borrower, any intellectual property licensed by the
Borrower, or the intellectual property of any third party, except as contained
in any license agreements listed in Schedule 4.11.

 

4.11.9.             The Borrower is not, nor will it be as a result of the
execution and delivery of this Agreement or the performance of its obligations
under this Agreement, the Notes, the Transaction Documents or the other
Supplemental Agreements, in breach of any license, sublicense or other agreement
relating to the Borrower’s Intellectual Property.

 

4.12.    Absence of Certain Changes. Since June 30, 2008, except as set forth in
the Schedule 4.12 to the Disclosure Schedule, the Borrower has conducted its
business only in the ordinary and usual course consistent with past practice,
and the Borrower has not:

 

 

4.12.1.

Suffered any Material Adverse Change;

 

4.12.2.             Incurred any liability or obligation (absolute, accrued,
contingent or otherwise) except for those incurred in the ordinary course of
business and consistent with past practice (counting obligations or liabilities
arising from one transaction or a

 

14

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

series of similar transactions, and all periodic installments or payments under
any lease or other agreement providing for periodic installments or payments, as
a single obligation or liability) or increased, or experienced any change in any
assumptions underlying or methods of calculating, any bad debt, contingency or
other reserves;

 

4.12.3.             Paid, discharged or satisfied any claim, liability or
obligation (whether absolute, accrued, contingent or otherwise) other than the
payment, discharge or satisfaction in the ordinary course of business and
consistent with past practice of liabilities and obligations reflected or
reserved against in the June 30, 2008 balance sheet or incurred in the ordinary
course of business and consistent with past practice since June 30, 2008;

 

4.12.4.             Permitted or allowed any of its property or assets (real,
personal or mixed, tangible or intangible) to be subjected to any mortgage,
pledge, lien, security interest, encumbrance, restriction or charge of any kind;

 

4.12.5.             Cancelled any debts or waived any claims or rights of
substantial value;

 

4.12.6.             Sold, transferred, or otherwise disposed of any of its
properties or assets (real, personal or mixed, tangible or intangible), except
in the ordinary course of business and consistent with past practice;

 

4.12.7.             Disposed of or permitted to lapse any rights to the use of
any intellectual property, or disposed of or disclosed to any Person any trade
secret, formula, process, know-how or other Intellectual Property not
theretofore a matter of public knowledge;

 

4.12.8.             Granted any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension, profit
sharing or other plan or commitment which is disclosed in the Borrower’s
financial statements) or any increase in the compensation payable or to become
payable to any officer or employee, and no such increase is customary on a
periodic basis or required by agreement or understanding;

 

4.12.9.             Made any single capital expenditure or commitment in excess
of $5,000 for additions to property, plant, equipment or intangible capital
assets or made in the aggregate capital expenditures and commitments in excess
of $10,000 for additions to property, plant, equipment or intangible capital
assets;

 

4.12.10.           Declared, paid or set aside for payment any dividend or other
distribution in respect of its capital stock or redeemed, purchased or otherwise
acquired, directly or indirectly, any shares of capital stock or other
securities of the Borrower;

 

4.12.11.           Made any change in any method of accounting or accounting
practice;

 

15

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

4.12.12.           Paid, loaned or advanced any amount to, or sold, transferred
or leased any properties or assets (real, personal or mixed, tangible or
intangible) to, or entered into any agreement or arrangement with, any of its
officers or directors or any Affiliate of any of its officers or directors
except for directors’ fees and compensation to officers at rates not exceeding
the rates disclosed in NaturalNano’s most recent filings with the Commission;

 

4.12.13.           Allowed any obligations of the Borrower to become more than
thirty (30) days past due; or

 

4.12.14.           Agreed, whether in writing or otherwise, to take any action
described in this Section 4.12.

 

4.12.15.           Approved any stock dividend, split or distribution, reverse
split, combination of shares or other recapitalization.

 

 

4.13.

Employment Agreements; Collective Bargaining Agreements.

 

4.13.1.             Except as set forth in Schedule 4.13 to the Disclosure
Schedule, the Borrower has not entered into, and is not a party to, any
employment, consulting or other services agreement with any officer, director,
5% stockholder or other person who has base compensation of more than $75,000. A
copy of each of such agreements has been provided to the Investors.

 

4.13.2.             Schedule 4.13 also sets forth the directors’ compensation
and any proposed changes in the directors’ compensation.

 

4.13.3.             The Borrower is not a party to any collective bargaining
agreements.

 

4.14.    Employee Benefit Plans. To the extent that any present or future
pension or other employee benefit plan of the Borrower is subject to state or
federal statutes or regulations, the Borrower represents and warrants that it is
and shall at all times be in compliance with said statutes and regulations and
will furnish the Investors with copies of such reports as it may be required to
furnish under said statutes or regulations. A description of each such plan is
set forth in Schedule 4.14 to the Disclosure Schedule.

 

4.15.    Commercial Tort Claims. The Borrower shall promptly notify the
Investors and the Agent in writing upon incurring or otherwise obtaining a
Commercial Tort Claim after the date hereof against any third party and, upon
the Agent’s reasonable request, enter into a Supplemental Agreement and do such
other acts and things required by Agent or the Investors to confirm Investors’
security interest in such Commercial Tort Claim.

 

4.16.    Other Collateral. Borrower shall promptly notify Investor in writing
upon acquiring or otherwise obtaining any Collateral after the date hereof
consisting of Deposit

 

16

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

Accounts, Investment Property, Letter-of-Credit Rights or Electronic Chattel
Paper and, upon the reasonable request of any Investor or the Agent, promptly
execute such other documents, and do such other acts or things deemed
appropriate by Investors or the Agent to deliver to Investors control with
respect to such Collateral; promptly notify Investors in writing upon acquiring
or otherwise obtaining any Collateral after the date hereof consisting of
documents or other instruments and, upon the reasonable request of any Investor
or the Agent, will promptly execute such other documents, and do such other acts
or things deemed appropriate by Investors or the Agent to deliver to Investors
possession of such Documents which are negotiable and Instruments, and, with
respect to non-negotiable Documents, to have such nonnegotiable Documents issued
in the name of Investors; and with respect to Collateral in the possession of a
third party, other than Certificated Securities and Goods covered by a Document
and obtain an acknowledgment from the third party that it is holding the
Collateral for the benefit of Investor.

 

4.17.    Lien Perfection; Further Assurances. Borrower shall execute such UCC-1
financing statements as may be required by the UCC and such other instruments,
assignments or documents as are necessary to perfect the Agent’s and the
Investors’ lien upon any of the Collateral and shall take such other action as
may be required to perfect or to continue the perfection of Investors’ lien upon
the Collateral. Unless prohibited by applicable law, Borrower hereby irrevocably
authorizes the Agent on behalf of the Investors to execute and/or file any such
financing statements, including, without limitation, financing statements that
indicate the Collateral as all assets of Borrower or words of similar effect, on
Borrower’s behalf. Borrower also hereby ratifies its authorization for the Agent
to have filed in any jurisdiction any like financing statements or amendments
thereto it filed prior to the date hereof. The parties agree that a photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement and may be filed in any appropriate office in lieu thereof. At
Investors’ or the Agent’s reasonable request, Borrower shall also promptly
execute or cause to be executed and shall deliver to Investors any and all
documents, instruments and agreements deemed necessary by Investors or the Agent
to give effect to or carry out the terms or intent of the Supplemental
Agreements. The Borrower shall further take such steps as the Investors or the
Agent may reasonably request for the Investors (a) to obtain an acknowledgement,
in form and substance reasonably satisfactory to the Agent, of any bailee having
possession of any of the Collateral that the bailee holds such Collateral for
the Investors, (b) to obtain “control” of any Investment Property, Deposit
Accounts, Letter-of-Credit Rights or Electronic Chattel Paper (in accordance
with provisions in UCC Sections 9-104, 9-105, 9-106 and 9-107 relating to what
constitutes “control” for such items of Collateral), with any agreements
establishing control to be in form and substance satisfactory to the Investors,
and (c) otherwise to insure the continued perfection and priority of the
Investors’ security interest in any of the Collateral and of the preservation of
its rights therein, whether in anticipation and following the effectiveness of
Revised Article 9 of the Uniform Commercial Code in any jurisdiction.

 

4.18.    Solvency.Neither the execution of this Agreement nor the issuance of
the Notes pursuant to this Agreement will render the Borrower insolvent.

 

4.19.    Investment Company. Neither the Borrower nor any of its Affiliates is
an investment company within the meaning of the Investment Company Act of 1940.

 

17

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

4.20.    No Broker. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Borrower. The Borrower shall indemnify and hold harmless the
Investors and the Agent for any loss, liability, damage or expense, including
reasonable fees and expenses of counsel, they may incur as a result of a breach
of this Section 4.20.

 

4.21.    No Disagreements with Accountants and Lawyers. Except as disclosed on
Schedule 4.21, there are no disagreements of any kind presently existing, or
reasonably anticipated by the Borrower to arise, between the Borrower and the
accountants and lawyers formerly or presently employed by the Borrower,
including but not limited to disputes or conflicts over payment owed to such
accountants and lawyers, nor have there been any such disagreements during the
two years prior to the Initial Closing Date.

 

4.22.    Predecessor. All representations and warranties by the Borrower shall,
where applicable, relate to the business of Cementitious Materials, Inc. prior
to the reverse merger with NaturalNano.

 

4.23.    Accuracy of Representations and Warranties. No representation or
warranty by the Borrower contained in any certificate or other document
furnished or to be furnished by the Borrower pursuant hereto or in connection
with the transactions contemplated hereunder, contains, or at the time of
delivery will contain, any untrue statement of material fact or omits or will
omit to state a material fact necessary to make it not misleading.

 

Section 5.       REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. Each Investor,
severally and not jointly, represents and warrants to the Borrower that:

 

5.1.      Authorization and Power. Such Investor was not formed for the purpose
of investing solely in the Securities. The execution, delivery and performance
of this Agreement by the Investor and the consummation by the Investor of the
transactions contemplated hereby have been duly authorized by all necessary
action where appropriate. The state in which any offer to purchase the
Securities was made or accepted by the Investor is the state shown as the
Investor’s address. The Investor has the requisite power and authority to enter
into and perform this Agreement and to purchase the Securities being sold to it
hereunder. This Agreement has been duly executed and delivered by the Investor
and shall constitute valid and binding obligations of the Investor enforceable
against the Investor in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

5.2.      No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby or relating hereto do not and will not result in a violation of the
Investor’s governing instruments. The Investor is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of the

 

18

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

Investor’s obligations under this Agreement or to purchase the Securities from
the Borrower in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, the Investor is assuming and relying
upon the accuracy of the relevant representations and agreements of the Borrower
herein.

 

5.3.      Financial Risks. The Investor acknowledges that the Investor is able
to bear the financial risks associated with an investment in the securities
being purchased by the Investor from the Borrower and that it has been given
full access to such records of the Borrower and the subsidiaries and to the
officers of the Borrower and the subsidiaries as it has deemed necessary or
appropriate to conduct its due diligence investigation. The Investor is capable
of evaluating the risks and merits of an investment in the securities being
purchased by the Investor from the Borrower by virtue of its experience as an
Investor and its knowledge, experience, and sophistication in financial and
business matters and the Investor is capable of bearing the entire loss of its
investment in the securities being purchased by the Investor from the Borrower.

 

5.4.      Accredited Status. The Investor is (i) an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the 1933 Act,
(ii) experienced in making investments of the kind described in this Agreement
and the related documents, (iii) able, by reason of the business and financial
experience of its officers, managers or general partners and professional
advisors (who are not affiliated with or compensated in any way by the Borrower
or any of its affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents, and (iv) able to afford the entire loss of its investment in the
Securities being purchased by the Investor from the Borrower. The Investor is
acquiring the Securities for investment and not with a view to the sale or
distribution thereof and understands that such Securities are restricted
securities, as defined in the Rule 144 of the Commission under Securities Act,
and may not be sold or otherwise distributed except pursuant to an effective
registration statement or an exemption from the registration requirements of the
Securities Act and that the certificates for the Securities and the Common Stock
issuable upon conversion of the Note or conversion of the Preferred Shares shall
have the legends set forth below.

 

5.4.1.               Each Investor acknowledges that the Notes shall have the
following or a similar legend:

 

“THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. NEITHER THIS NOTE NOR SUCH SHARES OF COMMON STOCK MAY BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUING
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

19

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

5.4.2.               Each Investor acknowledges that the Preferred Shares shall
have the following or a similar legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) AND THE
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SECURITIES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. NEITHER THESE SECURITIES NOR SUCH SHARES OF COMMON STOCK MAY BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUING
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

5.4.3.               Each Investor acknowledges that the Common Stock shall have
the following or a similar legend (unless such legend is not required under
applicable law):

 

“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUING CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

5.5.      Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Investor. The Investor shall indemnify and hold harmless the
Borrower for any loss, liability, damage or expense, including reasonable fees
and expenses of counsel, the Borrower may incur as a result of a breach by such
Investor of this Section 5.5.

 

Section 6.       NEGATIVE COVENANTS. So long as any Obligations of the Borrower
to the Investors remain outstanding and unpaid and, with respect to Sections 6.4
and 6.5 of this Agreement, as long as the Preferred Shares are outstanding, the
Borrower covenants and agrees as follows:

 

6.1.      Limitation on Liens.  Without the prior written consent of the
Requisite Investors, the Borrower shall not create, assume or suffer to exist,
any mortgage, pledge, encumbrance, lien, security interest or charges of any
kind upon any of its assets (other than statutory liens provided same are paid
within the time provided for payment without penalty or interest) or equity
interests, whether now owned or hereafter acquired.

 

6.2.      Limitation on Advances and Investments. Without the prior written
consent of the Requisite Investors, the Borrower shall not make or suffer to
exist any advances or loans to,

 

20

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

or any investments in (by transfers or property, contributions to capital,
purchase of stock or securities or evidence of indebtedness, acquisition of
assets or business or otherwise) any Person other than the securities of the
United States of America and certificates of deposits in a bank or trust
Borrower or other deposit account acceptable to the Agent, and the Borrower
shall not prepay any financing-related debt obligations. Notwithstanding the
forgoing, Borrower may make advances to employees in the normal course of
business based upon its employee expense reimbursement plan; provided, however,
that all such advances shall be in compliance with the provisions of Section 402
of the Sarbanes-Oxley Act of 2002.

 

6.3.      Limitation on Other Borrowing. The Borrower shall not incur, create,
assume or permit to exist any indebtedness or liability (outside of trade
payables incurred in the ordinary course of the Borrower’s business) or any
other indebtedness or liability evidenced by notes, bonds, debentures or similar
obligations or incorporated in any lease or license agreement, except as
provided in this Agreement or as set forth in Schedule 6.3 to the Disclosure
Schedule or as approved in writing by the Requisite Investors.

 

6.4.      Prohibition on Dividends, Distributions and Purchases of Capital
Stock. Other than set forth in Section 2.4 hereof, or as approved in writing by
the Requisite Investors (or if the Notes are no longer outstanding, the holders
of at lease 50% of the Preferred Shares), the Borrower shall not declare or pay
any dividend or distribution (whether in cash, property or otherwise) or redeem,
retire, purchase or otherwise acquire for value any equity interests, other than
with respect to the Preferred Shares. 

 

6.5.      Limitation on Fundamental Changes. Without prior written consent of
the Requisite Investors, the Borrower shall not (a) convey, sell, lease or
otherwise dispose of all or substantially all of its property, assets or
business; enter into any transaction not in the usual course of business or (b)
make any change in its capital structure, including any stock split, dividend or
distribution or reverse split or combination of shares or other
recapitalization, or (c) make any change in any of its business objectives,
purposes and operations which might in any way adversely affect the ability of
the Borrower to repay the Obligations, or (d) merge or consolidate with or into
any other firm or corporation or, change its name, or (e) permit a transfer of
more than 10% of its equity interests without the prior written consent of the
Investors, or (f) amend its articles of incorporation or by-laws in any manner
which adversely affects the holders of the Notes or Preferred Shares.

 

6.6.      Limitation on Disposition of Assets.  Without the prior written
consent of the Requisite Investors, (i) the Borrower shall not, other than in
the ordinary course of business, sell, exchange or otherwise dispose of any of
its assets, or any part thereof or any interest therein, without the express
written authorization of the Investors, (ii) the Borrower shall not take any
action which would impair, or the effect of which would impair, Borrower’s
rights in its intellectual property, including the Patents and Trademarks and
licenses relating to intellectual property and (iii) NaturalNano shall at all
times own, free and clear of all liens (other than liens in favor of the
Investors and the Agent) all of the outstanding equity interests of NN Research.

 

6.7.      Limitation on Contingent Liabilities.  Without the prior written
consent of the Requisite Investors, the Borrower shall not become liable as
guarantor, surety, endorser or

 

21

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

otherwise for, or agree to purchase, repurchase or assume, any obligation of any
Person, except for endorsement of commercial paper for deposit, collection, or
discount in the ordinary course of business.

 

6.8.      Limitation on Acquisition of Affiliates. Without the prior written
consent of the Requisite Investors, the Borrower shall not acquire, directly or
indirectly, any Affiliates without the prior written consent of the Investors.

 

6.9.      Reliance on Financial Statements. No event or condition has occurred
which requires the filing by the NaturalNano of an 8-K current report or any
other report under the Exchange Act the effect of which is to state that
previously filed financial statements cannot be relied upon.

 

 

6.10.

Limitation on Grant of Equity-Based Incentives.

 

6.10.1.             The Borrower shall not, while any of the Notes or Existing
Notes are outstanding, (i) grant any options or other equity-based incentives to
its officers, directors, employees or consultants except pursuant to stock
option or long-term incentive plans which are outstanding on the date of this
Agreement and are listed on Schedule 6.10 to the Disclosure Schedule (the
“Option Plans”), (ii) grant any equity based incentives to its officers,
directors and employees other than incentive stock options or non-qualified
stock options granted pursuant to Article 6 of the NaturalNano, Inc. 2008
Incentive Stock Plan, (iii) grant any stock option or other equity based
incentive to its officers, directors and employees with an exercise price less
than the Closing Bid Price of the Common Stock on September 26, 2008 (as
adjusted for splits, combinations and the like occurring after the date hereof),
or amend the same after the date hereof to reduce the exercise price to less
than the Closing Bid Price of the Common Stock on September 26, 2008, (iv) grant
or permit to be granted and outstanding (on an as-converted basis, if
applicable) options (or shares received upon exercise of the same) pursuant to
the Option Plans in excess of 20% of the number of fully-diluted shares of
Common Stock outstanding on the Closing Date (assuming for purposes of this
clause (iv), (A) the issuance of the Preferred Shares and cancellation of the
Warrants held by the Investors and (B) the conversion in full of all convertible
securities outstanding immediately following the closing hereunder,
notwithstanding the lack of availability of any conversion shares) or (v) grant
under the Option Plans, to any “consultant” or other person entitled to
participate therein, more than 400,000 shares (as adjusted for splits,
combinations and the like occurring after the date hereof) of restricted stock,
stock appreciation rights, performance shares or units or similar grants (for
purposes of clarification it is understood that such shares may be subsequently
registered and meet the requirements of this clause (v)).

 

6.10.2.             Unless the Borrower shall have received the prior written
consent of the Requisite Investors, any grant or award (or amendment to the
same) under the Option Plans made on or after the date hereof to any person
serving as an officer or employee of the Borrower shall provide that (i) no more
than 25% of such award shall vest on the date of grant, (ii) 25% shall vest
after any twelve month period following the

 

22

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

grant if the Borrower has achieved operating revenue of at least $1,000,000
during such twelve month period, (iii) 25% shall vest after two completed fiscal
quarters following the date of grant if the Borrower has reported an operating
profit in each of such fiscal quarters and (iv) 25% shall vest after any twelve
month period following the date of grant if the Borrower has achieved an
operating profit during such twelve month period.

 

6.10.3.             Unless the Borrower shall have received the prior written
consent of the Requisite Investors, each grant made under the Option Plans to
any person serving as an officer or employee of the Borrower (i) shall provide
for the forfeiture of any grants upon voluntary termination by such person or
upon termination for “cause” at the election of the Borrower (in each case,
whether or not such grants were vested on the date of termination), (ii) shall
provide for the acceleration and vesting of no more than 50% of the unvested
grants on the date of termination (the remainder of which shall be forfeited)
and (iii) shall not provide for any acceleration of vesting or payment to the
grantee upon a change of control.

 

6.11.    Limitation on Transactions with Affiliates. As long as at least 25% of
the initial principal amount of Notes is outstanding, the Borrower will not,
without the prior written consent of the Requisite Investors, engage in any
transactions with any officer, director, employee or any Affiliate of the
Borrower, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Borrower, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $20,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Borrower and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Borrower.

 

Section 7.       AFFIRMATIVE COVENANTS. The Borrower covenants and agrees that,
so long as any of the Obligations shall remain outstanding, and, with respect to
Sections with respect to Sections 7.1, 7.3, 7.5, 7.6, 7.8 (but not beyond the
time period set forth therein), 7.9, 7.10, 7.11, 7.12, 7.14, and 7.15 of this
Agreement, as long as the Preferred Shares are outstanding, the Borrower will
perform and observe each and all of the covenants and agreements herein set
forth; provided, that, the indemnification provisions set forth in Section 7.17
shall survive indefinitely.

 

7.1.      Performance of Obligations under this Agreement, the Note and the
Supplemental Agreements. The Borrower will make punctual payment of all monies
and will faithfully and fully keep and perform all of the terms, conditions,
covenants and agreements contained on the Borrower’s part to be paid, kept or
performed hereunder, and will be bound in all respects as debtor under this
Agreement, the Note, the Preferred Shares and the Supplemental Agreements; and
will make punctual payment of all monies and will faithfully and fully keep and
perform all of the terms, conditions, covenants and agreements on its part to be
paid, kept or performed under the terms of any lease or mortgage of the premises
where Borrower operates or any license

 

23

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

to which the Borrower is a party, whether as licensor or licensee, and will
promptly notify the Investors and the Agent in the event of any default on the
part of the Borrower or receipt by the Borrower of any notice of alleged default
under any such lease, mortgage or license. The Borrower will pay and discharge
at or before their maturity all taxes, assessments, rents, claims, debts and
charges.

 

7.2.      Information, Access to Books and Inspection. The Borrower will furnish
to the Investors such information regarding the business affairs and financial
condition of the Borrower as the Investors may reasonably request, and upon
reasonable notice to Borrower give any representative of the Investors access
during normal business hours to, and permit such representative to examine and
copy, and make extracts from, any and all books, records and documents in the
possession of the Borrower relating to its affairs and to inspect any of the
properties of the Borrower. Notwithstanding the foregoing, the Borrower shall
not disclose to the Investors or the Agent any material non-public information
concerning the Borrower in violation of Section 7.15 of this Agreement.

 

7.3.      Existence, Properties and Insurance. The Borrower will do or cause to
be done all things necessary to preserve and keep in full force and effect the
legal existence of Borrower and its rights and franchises, and comply with all
laws applicable thereto; at all times maintain, preserve and protect all
franchises, patents, and trade names and preserve all the remainder of its
property used or useful in the conduct of its business and keep the same in good
condition and repair (normal wear and tear and obsolescence excepted), and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, replacements, betterments and improvements thereto, and will pay or
cause to be paid, except when the same may be contested in good faith, all rent
due on premises where any property is held or may be held, so that the business
carried on in connection therewith may be continuously conducted. The Borrower
will have and maintain insurance at all times with respect to its properties
against risks of fire (including so-called extended coverage), theft and such
risks as the Investor may require containing such terms, in such form, and for
such periods, and written by such companies as may be satisfactory to the
Investor. The Borrower will furnish the Investor with certificates or other
evidence satisfactory to the Investor of compliance with the foregoing insurance
provisions. The Borrower will also at all times maintain necessary workmen’s
compensation insurance and such other insurance as may be required by law or as
may be reasonably required by the Investor.

 

7.4.      Notices of Default and Governmental Orders. The Borrower will promptly
give notice in writing to the Investors of the occurrence of any event which
constitutes or which with notice or lapse of time, or both, would constitute an
Event of Default; of any court or governmental orders, notices, claims,
investigations, litigation and proceedings affecting the Borrower, and of any
dispute which may exist between the Borrower, on the one hand, and any
Governmental Entity or any other party, on the other hand, which, if decided
adversely against the Borrower, would have a Material Adverse Effect and would
prevent the Borrower to operate its business as presently operated.

 

7.5.      SEC Filings. The Borrower shall file with the Commission each filing
required by the Exchange Act pursuant to Section 13 on or prior to the date that
such filing is due. The financial statements included in each annual report on
Form 10-K or Form 10-KSB and quarterly

 

24

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

report on Form 10-Q or Form 10-QSB shall include financial statements which
comply in all material respects with the requirements of the Exchange Act and
the applicable requirements of Item 310 of Regulation S-B or Regulation S-X, as
the case may be.

 

7.6.      Independent Board and Audit and Compensation Committees. NaturalNano’s
board of directors shall consist of a majority of independent directors and its
audit and compensation committees shall consist solely of independent directors,
and the chairman of the audit committee shall be an audit committee financial
expert. The independence of the directors shall be determined by the rules of
the Nasdaq Stock Exchange unless the Common Stock is listed on the New York or
American Stock Exchange, in which event independence shall be determined by the
rules of such exchange.

 

7.7.      Use of Proceeds. The Borrower will use the net proceeds from the sale
of the Securities as set forth in Schedule 7.7 of the Disclosure Schedule.

 

 

7.8.

Right of First Refusal

 

7.8.1.               In the event that, during the twelve months following the
Initial Closing Date, the Borrower, which term, for purposes of this Section
7.8, shall include any subsidiary of the Borrower, seeks to raise additional
funds through a private placement of its securities (a “Proposed Financing”),
other than Exempt Issuances, each Investor shall have the right to participate
in the Proposed Financing on a pro rata basis, based on the percentage that (a)
the number of shares of Common Stock held by the Investor plus the number of
shares of Common Stock issuable upon conversion of the Note then owned by the
Investor plus the number of shares of Common Stock issuable upon conversion of
the Preferred Shares, in each case without regard to any limitation on
conversion relating to the beneficial ownership of an Investor, bears to (b) the
total number of shares of Common Stock outstanding plus the number of Shares
issuable upon conversion of the Notes and the Preferred Shares, without regard
to any limitation on conversion relating to the beneficial ownership of an
Investor or any other limitations on exercise such other convertible preferred
stock or debt securities.

 

7.8.2.               The terms on which the Investor shall purchase securities
pursuant to the Proposed Financing shall be the same as such securities are
purchased by other investors in such Proposed Financing. The Borrower shall give
the Investors not less than twenty (20) days notice setting forth the terms of
the Proposed Financing. In the event that the terms of the Proposed Financing
are changed, the Borrower shall provide each Investor with the same notice of
the revised terms that are provided to the other investors in such Proposed
Financing.

 

7.8.3.               In the event that any Investor does not exercise its right
to participate in the Proposed Financing, the Borrower may sell the securities
in the Proposed Financing at a price and on terms which are no more favorable to
the investors in such Proposed Financing than the terms offered to the
Investors. If the Borrower subsequently changes the price or terms so that the
terms are at a price or more favorable

 

25

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

to the investors in the Proposed Financing, the Borrower shall reoffer the
securities to the Investors as provided in this Section 7.8.

 

7.9.      Delivery of Opinions. The Borrower will provide, at the Borrower’s
expense, such legal opinions in the future as are reasonably necessary for the
issuance and resale of the Common Stock issuable upon conversion of the Notes
and Preferred Shares pursuant to an effective registration statement, Rule 144
or an exemption from registration.  In the event that Common Stock is sold in a
manner that complies with an exemption from registration, the Borrower will
promptly instruct its counsel (at its expense) to issue to the transfer agent an
opinion permitting removal of the legend.

 

7.10.    No Dilutive Issuances. Without the prior written consent of the
Requisite Investors, NaturalNano shall not issue or agree to issue any shares of
Common Stock (other than Exempt Issuances) or any securities convertible into or
exercisable for Common Stock for a per share consideration of less than $.005
(as adjusted for splits, combinations and the like occurring after the date
hereof).

 

7.11.    Employment and Consulting Contracts. For three years after the Initial
Closing Date or such earlier date as all of the Notes shall have been paid or
converted and all of the Preferred Shares shall have been converted and, in each
case, the underlying Common Stock shall have been sold, the Borrower must have a
unanimous approval from the compensation committee for any officer, director or
consultant whose compensation is more than $100,000 per annum. This Section 7.11
does not apply to the Borrower’s attorneys and accountants.

 

7.12.    Subsequent Equity Sales. From the date hereof until such time as all of
the Notes shall have been paid or converted and all of the Preferred Shares
shall have been converted and, in each case, the underlying Common Stock shall
have been sold, NaturalNano shall not effect or enter into an agreement to
effect any financing involving a “Variable Rate Transaction” or an “MFN
Transaction” (each as defined below) without the prior written consent of the
Requisite Investors (or, if the Notes are no longer outstanding, the holders of
at least 50% of the Preferred Stock). The term “Variable Rate Transaction” shall
mean a transaction in which the Borrower issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (i) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or
(ii) with a conversion, exercise or exchange price that is subject to being
reset at some future date after the initial issuance of such debt or equity
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Borrower or the market for the Common
Stock. The term “MFN Transaction” shall mean a transaction in which the Borrower
issues or sells any securities in a capital raising transaction or series of
related transactions which grants to an investor the right to receive additional
shares based upon future transactions of the Borrower on terms which are more
favorable to the Investor than the terms initially provided to the Investor in
its initial securities purchase agreement with the Borrower. The Investors shall
be entitled to obtain injunctive relief against the Borrower to preclude any
such issuance, which remedy shall be in addition to any right to

 

26

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

collect damages. No Variable Rate Transaction or MFN Transaction shall be an
Exempt Issuance.

 

7.13.    Amendment of Articles. The Borrower shall use its best efforts to
increase the number of authorized number of shares of Common Stock to at least
5,000,000,000 shares, and shall, in any event, on or prior to November 21, 2008,
the Borrower shall have increased the authorized number of shares of Common
Stock to at least 5,000,000,000 shares. The Borrower represents and warrants
that it has received all necessary stockholder, board and other consent and
approval (subject only to the mailing of the Information Statement in accordance
with the applicable securities laws) to the filing of the Third Amended and
Restated Certificate of Incorporation to effect the increase required by this
Section 7.13.

 

7.14.    Stock Splits. All forward and reverse stock splits shall affect all
equity and derivative holders proportionately.

 

7.15.    No Disclosure of Material Non-Public Information. The Borrower will not
disclose to the Investors or the Agent any material non-public information
concerning the Borrower except (a) with the consent of Investors or the Agent
and (b) if such consent is given, pursuant to a non-disclosure agreement which
provides, among other things, that the Investor or the Agent will not disclose
the material non-public information to any person and the Investor or the Agent
will not engage in any transactions involving NaturalNano’s securities while in
possession of material non-public information.

 

7.16.    Regulation D Offering. The offer and issuance of the Securities to the
Investors is being made pursuant to the exemption from the registration
provisions of the Securities Act afforded by Section 4(2) or Section 4(6) of the
Securities Act and/or Rule 506 of Commission promulgated thereunder. On the
Closing Date, the Borrower will provide an opinion reasonably acceptable to
Subscriber from the Borrower’s legal counsel provided for in Section 9.4 of this
Agreement. The Borrower will also provide, at the Borrower’s expense, such other
legal opinions in the future as are reasonably necessary for the issuance and
resale of the Common Stock issuable upon conversion of the Notes and conversion
of the Preferred Shares pursuant to an effective registration statement under
the Securities Act, Rule 144 or an exemption from registration.

 

7.17.    Indemnification. The Borrower agrees to indemnify, hold harmless,
reimburse and defend the Investors, the Investors’ officers, directors, agents,
Affiliates, control persons, and principal shareholders, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Investor or any such person
which results, arises out of or is based upon (a) any material misrepresentation
by Borrower or material breach of any warranty by Borrower in this Agreement or
in any Exhibits or Schedules attached hereto, or other agreement delivered
pursuant hereto; or (b) after any applicable notice and/or cure periods, any
material breach or default in performance by the Borrower of any covenant or
undertaking to be performed by the Borrower hereunder, or any other agreement
entered into by the Borrower and Investor relating hereto. The provisions of
this Section 7.17 shall survive the repayment of the Notes, conversion of the
Preferred Shares and the termination of this Agreement.

 

27

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

 

7.18.

Actions by Subsidiaries.

 

7.18.1.             Each Subsidiary of the Borrower shall be subject to the
covenants set forth in Sections 6 and 7 of this Agreement with the same force as
if such subsidiary were named in this Agreement.

 

7.18.2.             In the event that the Borrower creates or acquires any
Subsidiaries, the Borrower shall immediately (a) pledge the stock or other
equity interest in the Subsidiary pursuant to the Pledge Agreement, (b) cause
the Subsidiary to grant the Investors and the Agent a first priority security
interest in all of its assets and (c) cause the Subsidiary to agree to abide by
the provisions of Sections 6 and 7 of this Agreement.

 

7.18.3.             In the event that the Borrower acquires an interests in a
Person that is not a Subsidiary, the Borrower shall immediately pledge the stock
or other equity interest in such Person pursuant to the Pledge Agreement.

 

7.19.    Registration Rights. If at any time during which an Investor holds
securities received upon conversion of the Preferred Shares, the Notes and the
Existing Notes and by reason of such conversion and shares acquired as a result
of such conversions and prior conversions, such Investor is deemed to be an
“affiliate” of the Borrower, for purposes of Rule 144 under the Securities Act,
such Investor shall have the right to require the Company to file one or more
registration statements with the Commission registering for resale the shares of
Common Stock then held by such Investor. The Investor exercising the right set
forth in this Section 7.19 shall pay all reasonable fees and expenses of the
Company incurred in complying with the Investor’s registration demand. The
Company shall use its best efforts to cause any such registration statement to
become effective as promptly as practicable, but not later than 90 days after
the request therefor (subject to extension upon the receipt of comments form the
Commission, to the extent the Borrowers are promptly and diligently responding
to such comments, and subject to the Commission’s interpretation of Rule 415
under the Securities Act) and shall maintain the effectiveness of such
registration statement for not less than two years (or until the applicable
Investor has sold all shares of registered thereunder or until such shares may
be sold without limitation as to volume in one transaction by the Investor under
Rule 144). In connection with any registration demanded pursuant to this Section
7.19, except as more specifically set forth in this Section 7.19, the following
provisions of the Registration Rights Agreement (as defined in the Original
Transaction Documents) shall be deemed to apply as if the same were set forth at
length herein and referred to any registration statement demanded pursuant by
this Section 7.19: 4(a)(iii)-(xiii) (“Registration Procedures”), 5(c)
(“Preparation; Reasonable Investigation”), and 6(a)-(d) (“Indemnification”).

 

 

28

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

 

Section 8.

DEFAULT

 

8.1.      Events of Default. The occurrence of any one or more of the following
events or conditions shall constitute an “Event of Default” under this
Agreement; provided, that, the Requisite Investors shall be permitted to waive
any such Event of Default:

 

8.1.1.               Borrower’s failure to make any payment of principal or
interest or any other sums within fifteen (15) days of the date when due on any
of the Obligations.

 

8.1.2.               Any representation or warranty or other statement made or
furnished to the Investors by or on behalf of the Borrower in this Agreement or
in any document or instrument furnished in connection with this Agreement proves
to have been false or misleading in any material respect when made or furnished.

 

8.1.3.               Breach of or failure in the due observance or performance
in any material respect of any covenant, condition or agreement on the part of
the Borrower to be observed or performed pursuant to this Agreement, the
Certificates of Designation, the Transaction Documents and the other
Supplemental Agreements and the failure to cure (if curable) any such breach or
failure within fifteen (15) days after receipt of written notice thereof from
any Investor to the Borrower.

 

8.1.4.               Failure of the Common Stock to be listed or quoted on the
OTC Bulletin Board, the Nasdaq Stock Market or the American or New York Stock
Exchange for any reason.

 

8.1.5.               Failure of the Common Stock to be eligible for transfer
pursuant to the DTC Program for any reason.

 

8.1.6.               Breach of or failure in the due observance or performance
of any covenant, condition or agreement on the part of the Borrower to be
observed or performed pursuant to any of the Transaction Documents, Supplemental
Agreements or breach by Borrower of any other agreement with Investors beyond
the expiration of any grace or cure periods provided therein.

 

8.1.7.               (A) a judgment or judgments for the payment of money in
excess of $25,000 (other than with respect to Compensation Liabilities (as
defined below)) shall be rendered against either Borrower, and any such judgment
shall remain unsatisfied and in effect for any period of 30 consecutive days
without a stay of execution, or (B) a judgment or judgments for the payment of
money owed in respect of any salaries or wages owed to employees or former
employees of the Borrower for services rendered during or prior to the 2008
calendar year (such past due wages, “Compensation Liabilities”) in excess of
$75,000 shall be rendered against either Borrower, and any such judgment shall
remain unsatisfied and in effect for any period of 30 consecutive days without a
stay of execution or (C) an order of judicial attachment, sale or levy shall be
issued to satisfy any judgment described in clause (A) or (B) of this Section
8.1.7; or

 

29

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

8.1.8.               The Borrower shall (a) apply for or consent to the
appointment of a receiver, trustee or liquidator of all or a substantial part of
any of its assets; (b) be unable, or admit in writing its inability, to pay its
debts as they mature; (c) file or permit the filing of any petition, case
arrangement, reorganization, or the like under any insolvency or bankruptcy law,
or the adjudication of it as a bankrupt, or the making of an assignment for the
benefit of creditors or the consenting to any form or arrangement for the
satisfaction, settlement or delay of debt or the appointment of a receiver for
all or any part of its properties; or (d) any action shall be taken by the
Borrower for the purpose of effecting any of the foregoing; or

 

8.1.9.               An order, judgment or decree shall be entered, or a case
shall be commenced, against the Borrower, without its application, approval or
consent by any court of competent jurisdiction, approving a petition or
permitting the commencement of a case seeking reorganization or liquidation of
the Borrower or appointing a receiver, trustee or liquidator of the Borrower, or
of all or a substantial part of the assets of the Borrower, and Borrower, by any
act, indicate its approval thereof, consent thereto, or acquiescence therein, or
such order, judgment, decree or case shall continue unstayed and in effect for
any period of 90 consecutive days or an order for relief in connection therewith
shall be entered; or

 

8.1.10.             If the Borrower shall dissolve or liquidate, or be dissolved
or liquidated, or cease to legally exist, or merge or consolidate, or be merged
or consolidated with or into any other corporation; or

 

8.1.11.             Failure by the Borrower to pay any other indebtedness or
obligation in excess of $25,000 (other than (i) trade payables existing on the
date hereof so long as the creditors of such trade payables have not sought any
judgment or other judicial enforcement with respect to such trade payables and
(ii) Compensation Liabilities), or if any such other indebtedness or obligation
which is not subject to a bonafide dispute shall be accelerated, or if there
exists any event of default under any instrument, document or agreement
governing, evidencing or securing such other indebtedness or obligation which is
not subject to a bonafide dispute; or

 

8.1.12.             Failure by the Borrower to take all steps necessary to grant
Investors a perfected first priority security interest in any intellectual
property acquired subsequent to the Initial Closing Date; or

 

8.1.13.             Failure by either of the Borrowers to pay their respective
payroll obligations when due or any payroll or employment taxes in respect
thereof; or

 

8.1.14.             Substantial loss, theft, damage, or destruction of the
Collateral provided to the Investors pursuant to this Agreement, and not covered
by insurance in any material respect.

 

8.2.      Acceleration. Upon and after an Event of Default, the entire unpaid
balance owed under this Agreement or any Note or other documents evidencing the
same, plus any other

 

30

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

Obligations, shall, at the option of the Requisite Investors, upon written
notice from the Requisite Investors or from the Agent on behalf of the Requisite
Investors, immediately become due and payable without presentment, demand,
protest, notice of protest, or other notice of dishonor of any kind, all of
which are hereby expressly waived by the Borrower, and Agent and the Investors
shall immediately be entitled to exercise all of its rights and remedies under
this Agreement, the Transaction Documents, the Supplemental Agreements and
applicable law.

 

 

 

Section 9.

CONDITIONS TO INVESTORS’ OBLIGATIONS TO CLOSE.

9.1.      General Conditions Precedent. The obligations of the Investors to
purchase the Securities shall be subject to the fulfillment, or waiver by the
Requisite Investors, on or prior to each Closing of the following conditions:

 

9.1.1.               Representations True and Correct. The representations and
warranties of the Borrower contained in this Agreement shall be true and correct
in all material respects on and as of the date of such Closing with the same
force and effect as if made on as of the date of such Closing and the Borrower
shall have performed and complied in all material respects with all covenants,
agreements, and conditions required by this Agreement and the Transaction
Documents to be performed or complied with by it prior to the date of such
Closing, and the Borrowers shall have delivered to the Investors a certificate
of the chief executive officer and chief financial officer of Borrower as to the
matters set forth in this Section 9.1.1 and Section 9.1.2 of this Agreement.

 

9.1.2.               No Adverse Proceedings. On the date of such Closing, no
action or proceeding shall be pending by any public authority or individual or
entity before any court or administrative body to restrain, enjoin, or otherwise
prevent the consummation of this Agreement, the Transaction Documents or the
transactions contemplated hereby or to recover any damages or obtain other
relief as a result of the transactions proposed hereby.

 

9.1.3.               Delivery of Securities. The Borrower shall have delivered
to each Investor its respective Pro Rata Portion of Notes in the aggregate
principal amount equal to the applicable Advance.

 

9.1.4.               Opinion of Counsel. The Borrower shall have delivered to
the Investors an opinion of counsel in substantially the form set forth in
Exhibit 9.1.4 to this Agreement.

 

9.1.5.               Fees and Expenses. The Borrower shall have paid the fees
and expenses of Platinum Long Term Growth IV, LLC and Platinum Advisors, LLC,
including attorneys’ fees and expenses.

 

9.1.6.               Secretary’s Certificate. The Borrowers shall have delivered
to the Borrowers a certificate of the Secretary of each of the Borrowers setting
forth the Certificate of Incorporation (certified by the applicable secretary of
state), good standing certificates (with respect to the Borrowers’ jurisdiction
of incorporation and the State of

 

31

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

New York), Bylaws and Resolutions of the Boards of Directors of each Borrower
approving the Advance, the issuance of the Notes to evidence such Advance and
approving (or ratifying, if applicable) this Agreement and the other Transaction
Documents.

 

9.1.7.               Evidence of Insurance. The Borrowers shall have delivered
evidence reasonably satisfactory to the Requisite Investors of the continuation
of the Borrowers’ existing insurance.

 

9.1.8.               No Suspension. Trading in the Common Stock shall not have
been suspended by the Commission or the OTC Bulletin Board, and, at any time
prior to the date of such Closing, trading in securities generally as reported
by Bloomberg Financial Markets (“Bloomberg”) shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by Bloomberg, or on the New York Stock Exchange, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
of such magnitude in its effect on, or any material adverse change in any
financial market which, in each case, in the judgment of the Requisite
Investors, makes it impracticable or inadvisable to purchase the Securities.

 

9.1.9.               Material Adverse Effect. No Material Adverse Effect shall
have occurred since December 31, 2007.

 

9.1.10.             Consents. The Borrower shall have obtained all consents,
approvals, or waivers from all governmental authorities, third parties and
securityholders necessary (i) for the execution, delivery and performance of
this Agreement and the Transaction Documents and the transactions contemplated
hereby and thereby and (ii) to not trigger any preemptive rights, rights of
first refusal, put or call rights or obligations, anti-dilution rights or
similar rights that any holder of the Company’s securities may have with respect
to the execution, delivery and performance of this Agreement and each of the
Transaction Documents and all transactions contemplated hereby and thereby, all
without material cost or other adverse consequences to the Borrower.

 

9.1.11.             Other Closing Conditions. The Borrowers shall have delivered
such other documents or instrument as may be reasonably requested by the
Investors or the Agent.

 

9.2.      Additional Conditions Precedent to Initial Advance. In addition to the
conditions set forth in Section 9.1 hereof, the obligations of the Investors to
make the Initial Advance and purchase the Notes on the Initial Closing Date
shall be subject to the fulfillment, or waiver by the Requisite Investors, on or
prior to the Initial Closing Date of the following conditions:

 

9.2.1.               Lien Search. The Borrower shall have delivered a lien
search, which shall include a search of the Patent and Trademark Office, which
shall show no

 

32

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

security interest in the Collateral other than the security interest
contemplated by this Agreement.

 

9.2.2.               Recordings of Liens. The Borrower shall have delivered
evidence that UCC-1 filings have been made with the Secretary of State of the
State of Nevada with respect to NaturalNano and Delaware with respect to NN
Research and any other jurisdictions where such filings are required in order to
perfect the Investors’ security interest in the Collateral, and that filings
have been made with the Patent and Trademark Office evidencing the Investor’s
security interest in the Borrower’s Patent and Trademarks.

 

9.2.3.               Approval of Charter Amendment. The Borrower shall have
delivered to the Borrowers evidence that NatualNano’s board of directors has
approved, subject to stockholder approval, the amendment to NaturalNano’s
certificate of incorporation set forth in Section 7.13 of this Agreement.

 

9.2.4.               Voting Agreement/Proxy. The Borrowers shall have delivered
evidence that it has obtained the irrevolcable consent of the holders of not
less than 50% of the outstanding shares of Common Stock as of the record date to
the amendment to NaturalNano’s certificate of incorporation set forth in Section
7.13 of this Agreement.

 

9.2.5.               Certificate of Designations. The Borrower shall have
delivered evidence to the Borrowers that (i) the Certificates of Designations
have been approved by its Board of Directors, (ii) the Company’s Board of
Directors shall have approved Platinum’s ownership interest for all purposes
under Nevada law, including any and all applicable anti-takeover statutes and
(iii) the Company’s Board of Directors shall have approved such other matters as
Platinum may require.

 

9.3.      Additional Conditions Precedent to the Subsequent Advances. In
addition to the conditions set forth in Section 9.1 hereof, the obligations of
the Investors to make any Subsequent Advance and purchase the Notes at such
Closing shall be subject to the fulfillment, or waiver by the Requisite
Investors, on or prior to the date of such Closing of the following conditions:

 

9.3.1.               No Default. No event has occurred and is continuing, or
would result from such advance or from the application of the proceeds
therefrom, which constitutes a default hereunder or Event of Default or an event
which, with the expiration of time or the giving of notice, or both, would
constitute a default hereunder or an Event of Default.

 

9.3.2.               Legality. It shall not be unlawful for the Borrower to pay
or perform any of its agreements or obligations under any of the Transaction
Documents.

 

9.3.3.               No Subsequent Lien. No subsequent Lien has been granted
with respect to any collateral securing the Borrower’s obligations under the
Transaction Documents, except Permitted Encumbrances.

 

33

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

9.3.4.               Timely Request. The Borrowers shall have requested such
Advance, and satisfied the applicable conditions, by the dates set forth in
Section 2.2 hereof.

 

9.3.5.               Satisfaction of Prior Advance Conditions. The conditions
set forth with respect to the Initial Advance shall have been satisfied and the
Initial Advance shall have been made.

 

9.3.6.               Additional Condition to Second Advance. As additional
conditions to the Second Advance, (A) the Borrower shall have received one or
more firm commercial orders (conditioned only on delivery of product and/or
services) for its products or services aggregating not less than $400,000
providing for payment to the Borrowers within 45 days of the date of delivery of
such order and (B) the Borrowers shall have publicly disclosed, by way of press
release or other public announcement, the satisfaction of all conditions to the
Second Advance set forth in this Agreement.

 

9.3.7.               Additional Conditions to Third Advance. The conditions set
forth with respect to the Second Advance shall have been satisfied and the
Second Advance shall have been made and the Borrower shall have increased the
authorized number of shares of Common Stock to at least 5,000,000,000 shares.

 

Section 10.     CONDITION TO BORROWERS’ OBLIGATIONS TO CLOSE. The obligations of
the Borrowers to issue the Securities at a Closing shall be subject to the
payment by the Investors of the purchase price of the Notes as set forth herein.

 

 

Section 11.

MISCELLANEOUS PROVISIONS.

 

11.1.    Entire Agreement. This Agreement, including all exhibits and schedules
hereto which constitute an integral part of this Agreement, sets forth the
entire agreement and understanding between the parties and supersedes all prior
or contemporaneous written or oral agreements, promises, representations,
understandings, letters of intent and negotiations, between the parties with
respect to the subject matter of this Agreement (other than as expressly set
forth herein). No part of this Agreement may be modified or amended, nor may any
right be waived, except by a written instrument which expressly refers to this
Agreement, states that it is a modification or amendment of this Agreement or a
waiver and is signed by the Borrower and the Requisite Investors. No course of
conduct or dealing or trade usage or custom and no course of performance shall
be relied on or referred to by any party to contradict, explain or supplement
any provision of this Agreement, it being acknowledged by the parties that this
Agreement is intended to be, and is, the complete and exclusive statement of the
agreement with respect to its subject matter (other than as expressly set forth
herein). Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances. No delay or failure by either party
to exercise any right under this Agreement, and no partial or single exercise of
that right, shall constitute a waiver of that or any other rights.

 

34

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

11.2.    Governing Law. This Agreement and the rights of the parties shall be
construed and enforced in accordance with the laws of the State of New York
applicable to agreements executed and to be performed wholly within such state
and without regard to principles of conflicts of law. Each party irrevocably (a)
consents to the jurisdiction of the federal and state courts situated in New
York County, New York in any action that may be brought pursuant to this
Agreement, and (b) submits to and accepts, with respect to its properties and
assets, generally and unconditionally, the in personal jurisdiction of the
aforesaid courts, waiving any defense that such court is not a convenient forum.
In any such litigation to the extent permitted by applicable law, each party
waives personal service of any summons, complaint or other process, and agrees
that the service thereof may be made either (i) in the manner for giving of
notices provided in Section 11.4 of this Agreement (other than by telecopier) or
(ii) in any other manner permitted by law.

 

11.3.    Waiver of Right to Trial by Jury. BORROWER AND INVESTORS MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR INVESTORS TO ACCEPT THIS AGREEMENT.

 

11.4.    Notice. All notices, requests or other communications required or
permitted to be given under this Agreement to any party shall be in writing and
shall be deemed to have been sufficiently given when delivered by personal
service or sent by certified or registered mail, overnight courier services with
provided evidence of delivery or attempted delivery, or facsimile, to the
recipient addressed to the parties at their respective addresses set forth on
the signature page of this Agreement to the attention to the person who executed
this Agreement on behalf of the party. Either party may, be like notice, change
the address or telecopy number or the person to whom notice is to be given.
Notice shall be deemed given when received or when attempted delivery is made,
provided that notice by telecopier shall be deemed given when receipt is
acknowledged by the recipient.

 

11.5.    Survival of Agreements. All agreements, representations and warranties
made herein, in any agreement and in any statements, notices, invoices,
certificates, schedules, documents or other instruments delivered to the
Investor in connection with this Agreement or any other agreement shall survive
the making of the loans and advances hereunder.

 

11.6.    Rights of Assignee. All rights of each Investor in, to and under this
Agreement shall pass to and may be exercised by any assignee thereof. The
Borrower agrees that, in the event of an assignment of this Agreement and notice
of such assignment to the Borrower, the liability of the Borrower to a holder
for value of this Agreement shall be immediate and absolute and not affected by
any actions of the assigning Investor; and that the Borrower will not set up any
claim against the Investor as a defense, counterclaim or setoff to any action
for the unpaid balance owed under this Agreement or for possession, brought by
said holder.

 

35

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

11.7.    Binding Effect. All rights and obligations of the Investors hereunder
shall inure to the benefit of and be binding upon its successors and assigns,
and all the obligations of the Borrower contained in this Agreement shall bind
the successors, heirs and assigns of the Borrower. Since the Borrower consists
of more than one party, all of the obligations, covenants, representations and
warranties of the Borrower contained in this Agreement shall be the joint and
several obligations of the parties constituting the “Borrower.”

 

11.8.    Counsel Fees and Expenses. The Borrower agrees to pay all reasonable
counsel fees and expenses, including recording and filing fees, incurred by the
Investors in connection with the financing of any kind and character hereafter
incurred by the Investors, whether in connection with efforts to collect the
Obligations, or in the enforcement or defense of any of the provisions of this
Agreement; or negotiations regarding and consultation concerning this Agreement
or any Supplemental Agreement, or preparation therefor, or the financing
extended thereunder; or the defense of any proceedings involving any claims made
or threatened against or arising out of this Agreement or any Supplemental
Agreement, or the financing extended thereunder, or which the Investors may
hereafter incur in protecting, enforcing, increasing or releasing any security
held by the Investors or any Obligation or any provision of this Agreement or
any Supplemental Agreement. Borrower’s obligation to pay such counsel fees and
expenses of the Investors shall exist whether or not proceedings are instituted
or legal appearances are made in any court on behalf of the Investors or any of
them. In connection with the funding of the Initial Closing hereunder, Platinum
Long Term Growth IV, LLC may withhold the legal fees of its counsel incurred in
connection with the negotiation and preparation of this Agreement in an amount
not to exceed $20,000.

 

11.9.    Descriptive Headings.  The descriptive headings of the several sections
of this Agreement are inserted for convenience only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.

 

11.10.  Severability. If any provision of this Agreement or application thereof
to any person or circumstance shall to any extent be invalid, the remainder of
this Agreement or the application of such provision to persons, entities or
circumstances other than those as to which it is held invalid, shall not be
affected thereby and each provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

 

11.11.  Third Party Purchaser.  Each Investor shall have the unrestricted right
at any time or from time to time, and without Borrower’s consent, to sell,
assign, endorse, or transfer all or any portion of its rights and obligations
hereunder to one or more entities (each, an “Assignee”) and, Borrower agrees
that it shall execute, or cause to be executed such documents including without
limitation, amendments to this Agreement and to any other documents, instruments
and agreements executed in connection herewith as the Investors or the Agent
shall deem necessary to effect the foregoing. In addition, at the reasonable
request of the Investors and any such Assignee, Borrower shall issue one or more
new promissory notes, as applicable, to any such Assignee. Upon the execution
and delivery of appropriate assignment documentation, amendments and any other
documentation required by an Investor in connection with such assignment, such
Assignee shall be a party to this Agreement and shall have all of the rights and

 

36

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

obligations of the assigning Investor hereunder (and under any and all other
documents, instruments and agreements executed in connection herewith) to the
extent that such rights and obligations have been assigned by Investor pursuant
to the assignment documentation between Investor and Assignee.

 

11.12.  Preparation of Agreement. Neither this Agreement nor any of the other
Transaction Documents shall be construed more strongly against any party
regardless of who is responsible for its preparation. The parties acknowledge
each contributed and is equally responsible for its preparation. In resolving
any dispute regarding, or construing any provision in, this Agreement, there
shall be no presumption made or inference drawn because of the drafting history
of the Agreement, or because of the inclusion of a provision not contained in a
prior draft or the deletion or modification of a provision contained in a prior
draft. It is acknowledged by each Investor that Platinum Long Term Growth IV,
LLC has retained Burak Anderson & Melloni, PLC to act as its counsel in
connection with the transactions contemplated by the Transaction Documents and
that Burak Anderson & Melloni, PLC has not acted as counsel for any Investor,
other than the Platinum Long Term Growth IV, LLC, in connection with the
transactions contemplated by the Transaction Documents and that none of such
Investors has the status of a client for conflict of interest or any other
purposes as a result thereof.

 

 

[Signatures on following page]

 

37

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by the proper and duly authorized officers as of the date and year
first above written.

 

832 Emerson Street

NATURALNANO, INC.

Rochester, New York 14613

a Nevada corporation

 

 

By:    /s/Cathy A. Fleischer 

 

Name: Cathy A. Fleischer

 

Title: President and CTO

 

 

832 Emerson Street

NATURALNANO RESEARCH, INC.

Rochester, New York 14613

a Delaware corporation

 

 

By:    /s/Cathy A. Fleischer 

 

Name: Cathy A. Fleischer

 

Title: President and CTO

 

 

152 West 57th Street, 54th Floor

PLATINUM ADVISORS LLC

New York, NY 10019

a Delaware limited liability company

 

 

By:    /s/Mark Mueller 

 

Name: Mark Mueller

 

Title: General Manager

 

 

152 West 57th Street, 54th Floor

PLATINUM LONG TERM GROWTH

New York, NY 10019

IV, LLC

 

a Delaware limited liability company

 

By:    /s/Mark Nordlicht 

 

Name: Mark Nordlicht

 

Title: General Manager

 

 

 

 

 

38

 



 

--------------------------------------------------------------------------------

Exhibit 10.01



 

Lindstrassse 6

LONGVIEW SPECIAL FINANCING,

6341 Baar

INC.

Switzerland

 

 

By:     

 

Name:

 

Title:

 

                                          
                                         

 

39

 



 

 